DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
 
Response to Amendment
The Amendment filed on 07/20/2021 has been entered. Claims 1, 3-5, 7-14 remain pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2017/0271610) (Takahashi) and further in view of Lee et al (US 2015/0349269) (Lee) as evidenced by Lee et al (US 2017/0373255) (Lee2) and Nakayama et al (US 2014/0084273) (Nakayama).

In reference to claims 1, 3-5, 7-10, and 13, Takahashi teaches a light emitting element included in a display device (Takahashi [0001]) comprising an anode, a cathode, a light emitting layer including an organic compound 431, an organic compound 432 and a guest material 433 wherein the first organic compound 431 and the second organic compound 432 are a compound having a function of transporting holes and a compound having a property of transporting electrons to form an exciplex (Takahashi [0089]-[0099]) for example wherein the hole transport compound is P3Dic (Takahashi [0189]; p 75) .


    PNG
    media_image1.png
    334
    328
    media_image1.png
    Greyscale


Given that Takahashi discloses the  device that encompasses the presently claimed composition and device, including wherein the device includes an anode, a cathode and a light emitting layer wherein the light emitting layer includes a hole transport compound of P3Dic, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use this device configuration, which is both disclosed by Takahashi and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 

Takahashi does not expressly teach that the electron transport compound is generally a compound of Chemical Formula 1. Takahashi does teach that the electron compound is preferably a pi electron deficient heteroaromatic ring skeleton including a diazine or a triazine skeleton (Takahashi [0172]) and exemplifies a compound 4,6mTpP2Pm (Takahashi [0192]; p 68) that is within the scope of the Chemical Formula 1 and further teaches that it is not limited to such compounds and can be any other material as long as their electron-transport properties are more excellent than their hole-transport properties (Takahashi [0191]).

With respect to the difference, Lee teaches a compound of chemical formula 1 for use in an organic optoelectronic device as a component of a display device (Lee abstract. [0011]) that easily accepts electrons when an electric field is applied (Lee [0051]] for example a compound 1 as shown below (Lee 0066]) as useful as a host material (Lee [0075]). Lee further teaches that the compound leads to an organic optoelectronic device with high efficiency and long life-span (Lee [0008]; [0022]; [0052]; [0185]-[0189])


    PNG
    media_image2.png
    231
    328
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    176
    265
    media_image3.png
    Greyscale

In light of the motivation of using the electron transporting host material of Lee as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the electron transport host material of Lee as the electron transport host material of Takahashi as described by Lee in order to provide a device with high efficiency and long life span and thereby arrive at the claimed invention. 

While Takahashi and Lee do not explicitly state that this combination of compounds forms an exciplex as desired by Takahashi, the ability to form an exciplex as such is inherent to the compounds based upon their predictable electronic properties. Takahashi provides extensive guidance on how to form an exciplex from a hole transporting host and an electron transporting host and specifically teaches that in order to efficiently form an exciplex, the HOMO energy level of the hole transport host should be greater than the HOMO energy level of the electron transport host  and similarly that the LUMO energy level of the hole transport host should be greater than the LUMO energy level of the electron transport host. The HOMO and LUMO energy levels of materials are the properties that determine that a material is relatively “hole transporting” or “electron transporting” in a given device structure (see e.g. Lee 0035]-[0036]). Furthermore such properties are easily predictable or measured by the ordinarily skilled artisan and are inherent to the materials themselves. The materials of Takahashi and Lee inherently meet the HOMO and LUMO requirements set forth by Takahashi for efficient exciplex formation.

As evidence to this fact, Nakayama teaches compound (100) that is identical to the compound P3Dic that has HOMO and LUMO values of -5.14 and -0.94 eV respectively (Nakayama Table 5). As further evidence, Lee2 teaches the HOMO and LUMO values of the compound 1 of Lee as shown above  (identified as Host 1) as -5.94 eV and -1.94 eV (Lee2 Table 3). Thereby, the compounds meet the energy level requirements set forth by Takahashi for efficient exciplex formation.
HOMO(hole host) > HOMO(electron host)
-5.14 > -5.94 eV 
LUMO(hole host) > LUMO (electron host)
-0.94 > -1.94 eV
For Claim 1: The materials for the emission layer read on the composition comprising a compound of Chemical Formula 1 wherein R1 to R6 are each hydrogen, L1 is a direct bond, Z1 , Z2 and Z3 are each N, Ar1 and Ar2 are each phenyl and a compound of Chemical Formula 2 wherein R5 to R10 are each hydrogen, L5 to L6 are each a single bond and Ar4, Ar5 and Ar6 are each phenyl or biphenyl. 
For Claim 3: Reads on wherein L1 is single bond. 
For Claim 4: Reads on wherein L1 is a single bond. 
For Claim 5: Reads on compound A-1.
For Claim 7: Reads on compound B-1.
For Claim 8: The guest reads on a dopant. 
For Claim 9: Reads on a device with an anode and a cathode and an organic layer.
For Claim 10: Reads on wherein the organic layer includes a light emitting layer. 
For Claim 13: Reads on a display device.

In reference to claims 11 and 12, Takahashi in view of Lee as evidenced by Lee2 and Nakayama teaches the device as described above for claim 10. Takahashi teaches in several points that the compounds 431 and 432 for a host material for a guest material that is a light emitting material ([0102]-[0106]; [0123] [0124]) etc.). Takahashi describes alternative embodiments that comprise a phosphorescent doped layers using the same host materials as 431 and  432 (See [0309]-[0315]) and describes several materials that are phosphorescent dopants that include red dopant materials, such as organometallic iridium complexes having a pyrazine skeleton in order to prepare a stacked emission material to provide multicolored or white light ([0299]-[0300]). Takahashi teaches the device comprising the instantly claimed composition including a phosphorescent dopant and wherein the composition is a red light emitting material. Takahashi does not discreetly exemplify an exemplary device with the claimed configuration, however the ordinarily skilled artisan would have selected red phosphorescent materials as taught by Takahashi as an obvious selection from among the disclosed emitting materials and device configurations as taught by Takahashi and thereby arrived at the instantly claimed composition in order to prepare a device with multicolor light or white light. 

Claims 1, 3-5, 8-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kondakova et al (US 2007/0252516) (Kondakova) in view of Lee et al (US 2015/0349269) (Lee) and further in view of Je et al (KR 20110011579) (Je).

In reference to claim 1, Kondakova teaches organic light emitting devices comprising an anode, a cathode a light emitting layer between the anode and cathode comprising a mixture of a hole transport host and an electron transport host and a phosphorescent dopant (Kondakova abstract) wherein the hole transport host is a hole transporting compound such as a triaryl amine or a carbazole compound (Kondakova [0236]) and wherein the electron transport host is an electron transporting compound such as a substituted 1 ,3, 5 triazine compound (Kondakova [0211] [0227]).

Kondakova does not expressly teach that the electron transport host material that is a triazine compound is a compound of Chemical Formula 1. 

With respect to the difference, Lee teaches in analogous art a compound of chemical formula 1 for use in an organic optoelectronic device as a component of a display device (Lee abstract. [0011]) that easily accepts electrons when an electric field is applied (Lee [0051]] for example a triazine compound 1 as shown below (Lee 0066]) as useful as a host material (Lee [0075]). Lee further teaches that the compound leads to an organic optoelectronic device with high efficiency and long life-span (Lee [0008]; [0022]; [0052]; [0185]-[0189])


    PNG
    media_image2.png
    231
    328
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    176
    265
    media_image3.png
    Greyscale

In light of the motivation of using the electron transporting host material of Lee as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the electron transport host material of Lee as the electron transport host material of Kondakova as described by Lee in order to provide a device with high efficiency and long life span and thereby arrive at the claimed invention. 

Kondakova in view of Lee does not expressly teach that the carbazole hole transport host material is a compound of formula 2 or 3 as instantly claimed. 

With respect to the difference, Je teaches in analogous art indolocarbazole compounds for use as host materials in an organic electroluminescent device, for example compound SPH59 as shown below (Je [0001] [0032] [140] [103]). Je further teaches that when used as a host the device has reduced driving voltage and higher efficiency (Je abstract, [0253]). 

    PNG
    media_image4.png
    302
    213
    media_image4.png
    Greyscale

In light of the motivation of using the indolocarbazole hole transporting host material of Je as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the indolocarbazole hole transport host material of Lee as the electron transport host material of Kondakova in view of Lee as described by Je in order to provide a device with high efficiency and long life span and thereby arrive at the claimed invention. 

For Claim 1: The materials for the emission layer read on the composition comprising a compound of Chemical Formula 1 wherein R1 to R6 are each hydrogen, L1 is a direct bond, Z1, Z2 and Z3 are each N, Ar1 and Ar2 are each phenyl and a compound of Chemical Formula 3 wherein R5 to R10 are each hydrogen, L4 to L5 are each a single bond, L6 is a phenylene, Ar6 is a carbazole, and Ar4 and Ar5 are each phenyl and Ar6 is carbazole. 
For Claim 3: Reads on wherein L1 is single bond. 
For Claim 4: Reads on wherein L1 is a single bond. 
For Claim 5: Reads on compound A-1.
For Claim 8: The phosphorescent dopant reads on a dopant. 
For Claim 9: Reads on a device with an anode and a cathode and an organic layer.
For Claim 10: Reads on wherein the organic layer includes a light emitting layer. 
For Claim 11: Reads on wherein the compounds are host materials as claimed. 
For Claim 14: Reads on a compound of formula 3. 


Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive.

In reference to the outstanding rejections under 35 USC 103 of claims 1-13 over Takahashi in view of Lee, Applicant argues that there is insufficient motivation from Takahashi or Lee to arrive at the claimed combination. This argument has been fully considered but not found convincing for at least the following reasons. Applicant argues that Lee does not teach that the combination of Lee’s compound 1 and the compound of Takahashi would result in the formation of an exciplex as is required by Takahashi. However, Takahashi provides significant guidance for the selection of materials for the electron transport host material for use in the device of Takahashi that include materials as described by Lee. Takahashi teaches that compounds with electron transport properties including diazine and triazine compounds are preferred for use as this material and exemplifies compounds further comprising one or more triphenylene groups as such materials. Takahashi further teaches plentiful guidance on how to identify material combinations from among known matrix compounds that result in exciplex using properties of those materials that are readily predictable to the ordinarily skilled artisan, i.e. electronic properties including LUMO and HOMO, (see throughout Takahashi as described above herein). Further, as described in detail above, the materials do indeed have the properties stated to lead to exciplex formation for such a use as is evidenced herein. Lee teaches the use of the compound as a host material that has the desired structural features for the electron transporting host as taught by Takahashi and sights specific benefits to the use of this compound as a host material in a device. The ordinarily skilled artisan would have been motivated by the improved properties taught by Lee to use the compound as an example of an electron transporting host material in the device of Takahashi and could readily evaluate its ability to form an exciplex with the materials of Takahashi using the direction taught therein and properties that are easily predictable. 

Applicant argues that the electron transport host and hole transport host of Takahashi and Lee as pointed to were not demonstrated to meet the electronic properties to form an exciplex as required by Takahashi. This argument has been addressed herein by presenting evidence of the HOMO and LUMO energy levels of the materials. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Boyd can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Examiner, Art Unit 1786